IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN THE MATTER OF: LAUREN MICHELLE             : No. 56 WM 2020
ZITSCH MOTION FOR EXTENSION                   :
PURSUANT TO RULE 311                          :



                                       ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the Request for Extension Pursuant to

Pa.B.A.R. 311 is GRANTED, IN PART. In order to afford Lauren Michelle Zitsch time to

seek full admission to the Pennsylvania bar, her temporary admission is extended until

January 1, 2021.